Title: From Benjamin Franklin to Deborah Franklin, 6 October 1773
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Oct. 6. 1773
I must, I find, stay another Winter here absent from you and my Family, but positively nothing shall prevent, God willing, my Returning in the Spring.
I had no Line from you by the last Packet, but had the Satisfaction of hearing you were well. I thank God, my Health continues; but I cannot in the course of things expect it much longer, which makes me the more anxious to be where I would chuse to die—at home.
Mrs. Stevenson and Polly send their Love to you and yours. The Children are fine. The eldest now talks every thing. They are carried every day to the Park; and as they live in the same Street, the eldest calls on me sometimes to tell God-Papa little Stories of what he has seen there; His pretty Prattle makes me the more long to see our own Grandchildren. God grant me that Satisfaction, and that I may find you all well and happy. Sally should give me a Line now and then, for I love to read her Letters. I am ever, My dear Debby, Your affectionate Husband
B Franklin
 
Addressed: To / Mrs Franklin / at / Philadelphia / viâ N York / per Packet / B Free Franklin
